Citation Nr: 0825143	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1970 to October 
1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a VA Form 21-526 (Veteran's Application For Compensation 
And/Or Pension) received in January 2005, the veteran raised 
claims for service connection for a low back disorder, 
diabetes, post-traumatic stress disorder (PTSD), hearing loss 
and tinnitus.  In a VA Form 21-4138 (Statement In Support Of 
Claim) received in May 2005, however, the veteran withdrew 
these claims.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's disabilities include degenerative joint 
disease of the lumbar spine, 10 percent disabling, 
hypertension, 10 percent disabling, degenerative joint 
disease of the right acromioclavicular joint, noncompensably 
disabling, and a knee disorder, noncompensably disabling, the 
combined rating for these disabilities is 20 percent.   

3.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of these 
disabilities. 

4.  The veteran is 54 years old, has a high school education 
and some college training, is homeless and works 
intermittently in day labor, earning $150 weekly.  

5.  The veteran is not unemployable by reason of his 
disabilities, age, occupational background, and education.  


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability evaluation for pension purposes are not met.  38 
U.S.C.A. §§ 1502, 1521, 5103(a), 5103A (West 2002), 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran VCAA 
notice on his claim by letter dated March 2005, before 
initially deciding that claim in a rating decision dated 
August 2005.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.   

The content of such notice reflects compliance with pertinent 
regulatory provisions, noted above.  In the letter, the RO 
acknowledged the veteran's claim, notified the veteran of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  The RO also identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all requested evidence.   

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and post-service VA and private treatment 
records.  Since then, in a written statement received in 
August 2006, the veteran has indicated that there is no other 
information or evidence to give to VA to substantiate his 
claim.  

The RO also conducted medical inquiry in support of the 
veteran's claim by affording the veteran VA examinations, 
during which VA examiners addressed the severity of the 
veteran's disabilities.  The veteran does not now assert that 
the reports of these examinations are inadequate to decide 
his claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims that he is entitled to nonservice-
connected pension benefits because he is unable to work full 
time secondary to diabetes, hearing loss, tinnitus, knee and 
back disorders, PTSD and alcoholism caused by the PTSD.  
Allegedly, due to these conditions, he is forced to work 
intermittently (400 hours yearly) for $5.25 per hour and is 
homeless.  He asserts that he is able to retain this marginal 
employment only because his employer is a friend who is 
willing to accommodate the veteran's disabilities.   

VA shall pay a pension to a veteran of a period of war 
meeting service requirements, who is permanently and totally 
disabled because of a nonservice-connected disability which 
is not the result of the veteran's willful misconduct, and 
who has income below a certain standard.  38 U.S.C.A. § 
1521(a), (j) (West 2002).  In this case, the veteran's 
service personnel records, including a DD Form 214, reflect 
that the veteran meets the service requirements having served 
in Vietnam for in excess of 90 days, from January to November 
1972, during a period of war.

A veteran may establish entitlement to a permanent and total 
disability evaluation for pension purposes pursuant to either 
a subjective or objective standard.  See Brown v. Derwinski, 
2 Vet. App. 444, 446 (1992).  More specifically, he must 
submit evidence establishing either that he is unemployable 
as a result of a lifetime disability (satisfying the 
subjective standard, which is based on the disabilities, age, 
occupational background, and other related factors of the 
veteran) or, if not unemployable, suffers from a lifetime 
disability that would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (satisfying the objective standard, which 
is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities of 38 
C.F.R., Part 4 (rating schedule)).  Id.  To satisfy the 
objective standard, the evidence must meet the minimum 
percentage ratings noted in 38 C.F.R. § 4.16(a) (2007) and 
show that such ratings are permanent for pension purposes.  
38 C.F.R. 
§ 4.17.

A.  Objective Standard

According to 38 C.F.R. § 4.16(a), a total disability 
evaluation for compensation may be assigned where the rating 
is less than total when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

To determine whether the evidence meets these percentage 
requirements, the Board must review the evaluations assigned 
each of the veteran's disabilities.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  In this case, the RO 
has evaluated the veteran's combined disability picture as 20 
percent disabling based on the following disabilities: 
hypertension, evaluated as 10 percent disabling; degenerative 
joint disease of the lumbar spine, evaluated as 10 percent 
disabling; diabetes mellitus, evaluated as noncompensably 
disabling; alcohol abuse secondary to PTSD, not evaluated; 
and degenerative joint disease of the right acromioclavicular 
joint, evaluated as noncompensably disabling.   

The medical evidence of record shows that the veteran also 
has knee abnormalities, which the Board will consider in 
evaluating the veteran's disabilities.  The veteran asserts 
that, in addition, he has hearing loss, tinnitus and PTSD.  
The medical evidence of record, however, does not confirm 
this assertion.  Rather, it fails to show diagnoses of these 
conditions.  As well, such evidence, specifically an August 
2006 written addendum to a report of VA examination conducted 
the same month, establishes that the veteran does not have 
diabetes mellitus.  The Board will thus not consider these 
alleged disabilities in determining the effect they have on 
the veteran's employability.  Finally, although the medical 
evidence confirms that the veteran is an alcoholic with 
possible associated liver disease, the veteran's alcoholism 
is considered to result from the veteran's willful misconduct 
and abuse of alcohol and, as such, may not be considered in 
determining whether the veteran is permanently and total 
disabled for pension purposes.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.301, 3.303 (2007).

1.  Hypertension

Disability evaluations are determined by evaluating the 
extent to which a disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).

The veteran's hypertension is rated pursuant to Diagnostic 
Code (DC) 7101.  DC 7101 provides that a 10 percent 
evaluation is assignable for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) with a 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is assignable for 
hypertensive vascular disease with a diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101 
(2007).

In this case, during VA examinations conducted in August 
2005, January 2006 and August 2006, the veteran's blood 
pressure readings were 160/100 (twice), 158/94, 130/84, 
170/92, 164/90 and 170/94.  During VA outpatient treatment 
visits dated from August 2006 to October 2006, the veteran's 
blood pressure readings were 172/101, 186/111, 158/96 and 
140/90.  In a report of VA examination conducted in August 
2005, a VA examiner indicated that the veteran's hypertension 
had not yet resulted in any functional impairment.  

According to these readings, the veteran's systolic pressure 
is predominantly 160 or more, not 200 or more.  His diastolic 
pressure is predominantly lower than 100.  
Such readings dictate the assignment of a 10 percent 
evaluation for the veteran's hypertension.  

2.  Degenerative Joint Disease - Lumbar Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App.202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The veteran's low back disability is rated pursuant to DC 
5242.  DC 5242 governs ratings of degenerative arthritis of 
the spine.  All diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(general rating formula).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007)).  

According to the general rating formula, a 10 percent 
evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

According to the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is assignable for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is assignable for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5293 (2007).

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

During a VA examination conducted in August 2005, the veteran 
had no spinal tenderness, muscle spasm, or guarding.  He was 
able to forward flex his thoracolumbar spine from 0 to 75 
degrees.  He was also able to extend from 0 to 30 degrees, 
laterally flex bilaterally from 0 to 30 degrees with pain, 
and rotate bilaterally from 0 to 30 degrees.  X-rays showed 
minimal degenerative changes of the lumbar spine, which the 
VA examiner indicated resulted in difficulty lifting weights.  

During a VA examination conducted in January 2006, an 
examiner noted no back pain or other abnormality.  During a 
VA examination conducted in August 2006, an examiner again 
noted no back pain.  The veteran was able to forward flex his 
thoracolumbar spine to 85 degrees.  He was also able to bend 
backward to 150 degrees, laterally flex bilaterally to 35 
degrees, and rotate bilaterally to 45 degrees.  X-rays of the 
lumbar spine showed mild degenerative disc disease.  The VA 
examiner indicated that joint function was normal without any 
limitation or pain.

The degree of limitation of motion shown during these 
examinations dictates the assignment of a 10 percent 
evaluation under the general rating formula.  An evaluation 
in excess of 10 percent is not assignable under the formula 
for rating intervertebral disc syndrome because there is no 
evidence of record indicating that the veteran has 
incapacitating episodes of such syndrome.  Recent x-rays 
establish that, at this point, the veteran's disc disease is 
mild.   

3.  Degenerative Joint Disease - Right Acromioclavicular 
Joint

During a VA examination conducted in August 2005, x-rays were 
taken, which incidentally revealed degenerative changes in 
the right acromioclavicular joint.  The RO has since 
evaluated these changes as noncompensably disabling pursuant 
to DC 5010.  DC 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007).

In this case, the veteran has sought VA treatment for 
multiple medical complaints and undergone VA examinations, 
but during these visits and examinations, he did not express 
any complaints associated with the changes incidentally shown 
on 
x-rays.  Moreover, no medical professional noted any 
functional limitation secondary to such changes.  A 
compensable evaluation is thus not assignable the 
degenerative changes in the veteran's right acromioclavicular 
joint.

4.  Knee Disorder

Knee disabilities may be evaluated under DC 5256, 5257, 5260 
or 5261.  DC 5257 provides that a 10 percent evaluation is 
assignable for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2007).  

DC 5256 provides that an evaluation of at least 30 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2007).  DCs 5260 and 5261 provide that a 10 percent 
evaluation is assignable for flexion of the leg limited to 45 
degrees and extension of the leg limited to 10 degrees.  A 20 
percent evaluation is assignable for flexion of the leg 
limited to 30 degrees and extension of the leg limited to 15 
degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2007); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to this claim.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under DCs 5003 and 
5257 provided additional disability is shown.  VAOPGCPREC 23-
97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, or 
when there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  9-98 at 
paragraphs 1, 6.  A separate evaluation may also be granted 
under DC 5003 and 38 C.F.R. 
§ 4.59, when a veteran technically has full range of motion 
that is inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, during VA examinations conducted in August 2005 
and August 2006, the veteran reported knee pain, especially 
in the morning and after walking a long distance.  He denied 
flare-ups of such pain and indicated that the pain did not 
impact his activities of daily living.  Examiners noted 
normal range of motion and no knee abnormalities other than 
crepitus.  X-rays revealed extremely subtle degenerative 
disease bilaterally.  

Crepitus, alone, does not warrant the assignment of a 
compensable evaluation under any DC, regulation or GC opinion 
noted above.  

5.  Conclusion

Based on the above disabilities, including hypertension, 
evaluated as 10 percent disabling, degenerative joint disease 
of the lumbar spine, evaluated as 10 percent disabling, 
degenerative joint disease of the right acromioclavicular 
joint, evaluated as noncompensably disabling; and a knee 
disorder, evaluated as noncompensably disabling, the 
veteran's combined disability picture is 20 percent 
disabling.  This extent of disability does not meet the 
requirements of 38 C.F.R. § 4.16(a).  The Board thus finds 
that the veteran is not unable to secure and follow a 
substantially gainful occupation by reason of these 
disabilities, thereby precluding a finding of permanent and 
total disability under the objective standard. 

B.  Subjective Standard

When the percentage requirements of 38 C.F.R. § 4.16(a) are 
met and the disabilities involved are of a permanent nature, 
a rating of permanent and total disability will be assigned 
if the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disabilities.  38 C.F.R. § 4.17.  When the percentage 
requirements are not met, but the veteran is unemployable, VA 
must consider whether the veteran is entitled to a permanent 
and total disability evaluation on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(2) (2007); Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).  In so doing, VA must consider the 
veteran's disabilities, age, occupational background, and 
other related factors.  The significant question in 
considering these factors is whether the veteran is capable 
of performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration is not incompatible with a determination of 
unemployability if the restriction to securing or retaining 
better employment is due to disability.  38 C.F.R. § 4.17(a).

In this case, the veteran is 54 years old, has a high school 
education and some college training, is homeless and works 
intermittently in day labor, earning approximately $150 
weekly.  To the extent this represents marginal employment, 
according to one medical professional, a VA examiner who 
evaluated the veteran in August 2005, it is the veteran's 
alcoholism, alone, which precludes the veteran from seeking 
more than marginal employment and exposes him to the dangers 
and distress of homelessness.  According to the same examiner 
and another who evaluated the veteran in August 2006, the 
disabilities noted above do not interfere with the veteran's 
ability to secure and follow more than marginal employment, 
but rather, merely restrict his ability to lift certain 
objects.  

Based on these medical opinions, the Board finds that the 
veteran is not unemployable by reason of his disabilities, 
age, occupational background, and education, thereby 
precluding a finding of permanent and total disability under 
the subjective standard. 

C.  Conclusion

In reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
because the evidence is not in relative equipoise, the Board 
may not afford the veteran the benefit of the doubt in the 
resolution of his claim.  Rather, as a preponderance of the 
evidence is against such claim, it must be denied.  


ORDER

A permanent and total disability evaluation for pension 
purposes is denied. 



____________________________________________
ROBERT E.O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


